Citation Nr: 1442654	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  03-26 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a heart condition, to include aortic insufficiency and coronary artery disease (CAD).  


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and A.T.



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to October 1991.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2002 rating decision of the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The case was subsequently transferred to the RO in Newark, New Jersey.  

In December 2003, the Veteran testified at a Travel Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with her claim folder.

In a September 2004 decision, the Board denied service connection for a heart condition.   

The Veteran appealed the Board's September 2004 decision to the United States Court of Appeals for Veterans Claims (Court) and in an Order dated in May 2006 the Court vacated that part of the Board's decision denying service connection for a heart condition, pursuant to a Joint Motion (JMR).  

In September 2006, April 2011, March 2013, August 2013 and January 2014, the Board remanded the case for further development.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

During the course of the Veteran's appeal, service connection was granted for depression, arthralgia, and a skin disability, as well as increased disability ratings for bilateral plantar fasciitis, residuals of a left pectoral muscle strain and Raynaud's syndrome.  As the Veteran has expressed no disagreement with the assigned disability ratings for these disabilities or the effective dates, they are no longer for appellate consideration.  

During the course of her appeal, a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) has been granted.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Board's January 2014 remand instructions, the VA examiner who conducted the May 2013 examination and provided the September 2013 opinion, provided a medical opinion in March 2014 regarding whether the Veteran's current heart condition was proximately caused or aggravated by her service-connected Raynaud's syndrome.  However, the opinion did not substantially comply with the remand instructions, as the examiner did not provide any rationale for her opinion.  As this was specifically included in the remand instructions, such failure renders the opinion inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

After the medical expert opinion was obtained in March 2014, the Veteran submitted a response in July 2014 with private medical evaluations and opinions indicating that her diagnosed bicuspid aortic valve, with aortic sclerosis and aortic insufficiency, is a congenital abnormality which was present throughout her life, including her military service.  The private physician opined that it was conceivable that she had valvular deterioration with subclinical endocarditis episodes (presumably in service).  She did not waive RO jurisdiction to review the additional evidence.  

There is no VA opinion addressing whether the Veteran's heart condition, most recently to include diagnosed bicuspid aortic valve with aortic sclerosis and aortic insufficiency, is properly considered a defect or a disease as defined by VAOPGCPREC 82-90 (generally, a congenital abnormality that is subject to improvement or deterioration is considered a disease), and, if so, whether there was a superimposed injury or disease or whether it was aggravated by service.  Barr, 21 Vet. App. at 311-12.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination by a physician who has not previously examined the Veteran. The entire claim file must be reviewed by the examiner. 

After conducting a physical evaluation of the Veteran, the examiner must identify all currently existing heart conditions found to be present. 

a) For all identified heart conditions, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that it is related to the Veteran's service. 

b) The examiner must state whether the Veteran's bicuspid aortic valve with aortic sclerosis and aortic insufficiency is a congenital defect or a disease, as defined by VAOPGCPREC 82-90 (generally, a congenital abnormality that is subject to improvement or deterioration is considered a disease).

 c) If the bicuspid aortic valve with aortic sclerosis and aortic insufficiency is a "defect;" i.e. it is not expected to improve or deteriorate, then the examiner must offer an opinion as to whether there is any superimposed disease or injury in connection with the congenital defect; and if so, whether it is at least as likely or not (i.e., there is at least a 50 percent probability) that the identified superimposed disease or injury is related to the Veteran's service. 

d) If the examiner finds that the bicuspid aortic valve with aortic sclerosis and aortic insufficiency is a "disease," then he/she is to offer an opinion as to whether it is at least as likely as not (there is at least a 50 percent probability) that it was aggravated by the Veteran's service.  The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition as contrasted to a temporary worsening of symptoms. 

e) The examiner must provide an opinion as to whether it is at least as likely as not that the Veteran's currently diagnosed heart condition is causally related to or aggravated by the Veteran's Raynaud's syndrome or any other service-connected disabilities.  

The examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, he/she must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

2.  Then readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case (SSOC) and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



